Citation Nr: 9907920	
Decision Date: 03/24/99    Archive Date: 03/31/99

DOCKET NO.  97-19 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased evaluation for duodenitis 
with hiatal hernia with reflux, currently evaluated as 
20 percent disabling.

2.  Entitlement to an increased evaluation for hemorrhoids, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel



INTRODUCTION

The appellant served on active duty from October 1972 to 
October 1976.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1996 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO).  In that decision, the RO 
continued the 20 percent evaluation for duodenitis with 
hiatal hernia with reflux and continued the 10 percent 
evaluation for hemorrhoids.

Preliminary review of the record reveals that the RO 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1998).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked inference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.  The United States Court of Veterans Appeals (the 
Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance; however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  The Board has reviewed the record with these 
mandates in mind and finds no basis for further action on 
this question.  VAOPGCPREC. 6-96 (1996).
FINDINGS OF FACT

1.  Duodenitis with hiatal hernia with reflux is currently 
manifested by weight stability, reflux, burning, and 
discomfort, and a small hiatal hernia.

2.  Hemorrhoids is currently manifested by internal 
hemorrhoids and skin tags.


CONCLUSIONS OF LAW

1.  Duodenitis with hiatal hernia with reflux is no more than 
20 percent disabling.  38 U.S.C.A. §§ 1155, 5107(b) (West 
1991); 38 C.F.R. Part 4, Diagnostic Code 7305 (1998).

2.  Hemorrhoids is no more than 10 percent disabling.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. Part 4, 
Diagnostic Code 7336 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the appellant has submitted 
evidence which is sufficient to justify a belief that his 
claims for an increased evaluation for duodenitis with hiatal 
hernia with reflux and hemorrhoids are well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  That is, his assertion 
that his service-connected disabilities have worsened raises 
plausible claims.  See Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  The appellant has been recently 
examined and his medical records have been obtained.  See 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  All 
relevant facts on this issue have been properly developed and 
the duty to assist has been met.  38 U.S.C.A. § 5107(a).

Service connection for duodenitis with hiatal hernia and 
hemorrhoids was granted by means of an April 1986 rating 
decision.  Duodenitis with hiatal hernia was assigned a 
10 percent evaluation and hemorrhoids was assigned a 
noncompensable evaluation.  In a June 1987 rating decision, 
the RO reclassified the duodenitis disability as duodenitis 
with hiatal hernia with reflux and granted a 20 percent 
evaluation.  The noncompensable evaluation for hemorrhoids 
was continued at that time.  In an October 1991 rating 
decision, the RO granted a 10 percent evaluation for 
hemorrhoids.

The appellant underwent a VA examination in August 1996.  The 
appellant reported that in the last year, he had been having 
considerable epigastric burning discomfort.  He described 
this as sometimes happening in the morning, but often 
happening about 30 to 45 minutes after he had eaten a meal.  
He reported that he would take baking soda for relief.  He 
stated that he was on no other stomach medication.  He ate a 
regular diet.  He reported drinking 24 cans of beer per week 
and smoking one pack of cigarettes per day.  His weight had 
been essentially stable-it would vary five to ten pounds, 
but was usually around 170 pounds.  He reported hemorrhoids 
and stated that they protruded after having a bowel movement.  
He stated that he noticed slight bleeding following bowel 
movements about three times per week.  The appellant stated 
that he used Preparation H about every couple of days for his 
hemorrhoids.  

Upon physical examination, the appellant's abdomen was soft.  
There was no masses or tenderness found.  Bowel sounds were 
normal.  Rectal examination with endoscope revealed several 
internal hemorrhoids.  There was no bleeding at the time of 
the examination.  Stool was yellowish brown and hemocult was 
negative.  The diagnosis was peptic ulcer disease, internal 
hemorrhoids, and gastro-esophageal hiatal hernia with reflux.

The appellant underwent a VA examination in January 1997.  
The appellant reported that he last had symptoms of an ulcer 
in 1975.  The VA examiner stated that the appellant's current 
symptoms were really more consistent with peptic esophagitis 
or some reflux.  The appellant reported that if he laid down 
shortly after eating, he had reflux, burning, and discomfort.  
The VA examiner stated that these symptoms could be avoided 
by eating his meals several hours before laying down.  The 
appellant stated that spicy foods were more apt to give him 
difficulty than bland foods.  He reported that he took Pepsid 
AC twice a day with considerable amount of relief, but not 
total relief.  The VA examiner stated that the severity of 
the appellant's symptoms seemed to be fairly stable, as was 
his weight.  The appellant did not have any history of 
gastrointestinal bleeding.  He rarely had nausea and 
vomiting.  The appellant stated that he did not have any 
abdominal pain that awakened him from a sound sleep nor did 
he have a great deal of epigastric-type pain, except as 
related to his reflux problem.  The appellant reported that 
he had reflux-type symptoms at night with discomfort that he 
treated with baking soda or Alka Seltzer with good results.

The appellant stated that he had normal bowel movements with 
good sphincter control.  He reported burning with bowel 
movements at times.  He stated that he would have bright red 
blood associated with bowel movements as often as several 
times a week.  If he was constipated, it tended to be worse.  
He stated that after a constipated stool, he had some 
prolapse of the anal mucosa or hemorrhoids, and that he would 
have to digitally replace the tissue.  He reported taking 
laxatives regularly.  At times, the appellant stated that he 
would have some post-defecation pruritus or discomfort, which 
was relieved symptomatically with Preparation H or Tucks 
pads.

Upon physical examination, the appellant's abdomen was 
rotund, soft, and nontender.  The bowel sounds were normal, 
and no masses were felt.  The rectal examination revealed the 
presence of skin tags without any acute hemorrhoid formation.  
The rectal sphincter tone was good.  No rectal masses were 
noted, and no blood was noted on the examining finger.  The 
appellant was tender to the digital examination, but the VA 
examiner noted that it was not more than would normally be 
expected.  The VA examiner noted that the appellant was 
scheduled to undergo an upper gastrointestinal on that date.  
The diagnoses were history of peptic ulcer disease with 
hiatal hernia and reflux and external hemorrhoids with a 
history of bleeding associated with bowel movements.

The upper gastrointestinal series done in January 1997 
revealed that the esophageal motility to be intact.  There 
was demonstrated a small hiatal hernia and no evidence of 
gastroesophageal reflux.  The stomach, duodenal bulb, and 
duodenal sweep appeared normal.  The impression was small 
hiatal hernia.

A February 1997 VA outpatient treatment report revealed that 
the appellant complained of occasional symptoms with stomach 
nausea and vomiting.  The VA examiner stated that the 
appellant's peptic ulcer disease was fairly stable.  In June 
1997, the appellant reported occasional indigestion and 
burning sensation, but no bowel changes.  The assessment was 
stable with treatment.  In October 1997, the appellant 
reported stomach distress occasionally with nausea only on 
eating "lots of fried foods."

Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1998).

I.  Duodenitis with hiatal hernia with reflux

The appellant has stated that he has had an increase in 
abdomen pain and vomiting with bleeding.  He states that 
after each meal, he has the feeling that food is stuck in his 
throat.  He states that there are time when he cannot eat 
more than once a day because of the pain and burning.  The 
appellant contends that the pain in his chest keeps him awake 
at night, and when he does fall asleep, he will wake up 
feeling strangled.  He states that he must sleep in a 
recliner.

The RO has rated the appellant's duodenitis with hiatal 
hernia with reflux by analogy to duodenal ulcer under 
Diagnostic Code 7305.  Mild duodenal ulcer, with recurring 
symptoms once or twice yearly, warrants a 10 percent 
evaluation.  38 C.F.R. Part 4, Diagnostic Code 7305 (1998).  
Moderate duodenal ulcer, with recurring episodes of severe 
symptoms two or three times a year averaging 10 days in 
duration, or with continuous moderate manifestations, 
warrants a 20 percent evaluation.  Id.  Moderately severe 
duodenal ulcer, which is less than severe but with impairment 
of health manifested by anemia and weight loss, or with 
recurrent incapacitating episodes averaging 10 days or more 
in duration at least four or more times a year, warrants a 40 
percent evaluation.  Id.  Severe duodenal ulcer with pain 
only partially relieved by standard ulcer therapy, periodic 
vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health, warrants a 60 percent 
evaluation.  Id.  

Under the Diagnostic Code for hiatal hernia, where hiatal 
hernia is manifested by symptoms of pain, vomiting, material 
weight loss and hematemesis or melena with moderate anemia, 
or other symptom combinations productive of severe impairment 
of health, a 60 percent evaluation is warranted.  38 C.F.R. 
Part 4, Diagnostic Code 7346 (1998).  Where there are 
symptoms of persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health, a 30 percent evaluation is 
warranted.  Id.  A 10 percent evaluation is assigned where 
there are two or more of the symptoms listed for the 30 
percent evaluation, with less severity.  Id.

After having reviewed the evidence, the Board concludes that 
the preponderance of the evidence is against an evaluation in 
excess of 20 percent for duodenitis with hiatal hernia with 
reflux.  In August 1996, the appellant reported that he had 
been having considerable epigastric burning discomfort.  He 
stated that his would occur approximately 30 to 45 minutes 
after eating.  He stated that he used baking soda for relief, 
and that he was not on any other stomach medication.  The 
appellant reported that he was on a regular diet and that his 
weight fluctuated about five to ten pounds, but that it was 
essentially stable.

In January 1997, the appellant stated that he had not had 
symptoms of an ulcer since 1975.  The VA examiner stated that 
the appellant symptoms were more consistent with esophagitis 
or some reflux.  The appellant stated that when he laid down 
shortly after eating, he would get reflux, burning, and 
discomfort.  He stated that spicy foods were more apt to give 
him difficulty than bland foods.  The appellant stated that 
he took Pepsid AC twice a day, which gave good relief, but 
not full relief of symptoms.  He reported that his weight had 
been pretty stable as were his symptoms.  The appellant 
stated that he did not have gastrointestinal bleeding and 
that he rarely had vomiting or nausea.  He stated that 
abdominal pain did not wake him up from sound sleep nor did 
he have a great deal of epigastric-type pain, except as 
related to his reflux problem.  He stated that the used 
baking soda and Alka Seltzer for the reflux-type symptoms 
with good results.  An upper gastrointestinal taken at that 
time revealed no evidence of gastroesophageal reflux.  The 
stomach, duodenal bulb, and duodenal sweep appeared normal.  
The impression was small hiatal hernia.

In February 1997, June 1997, and October 1997, the appellant 
reported symptoms of nausea and vomiting and indigestion.  
The evidence establishes that the appellant's duodenitis with 
hiatal hernia with reflux is no more than 20 percent 
disabling.

An evaluation in excess of 20 percent is not warranted.  
Considering Diagnostic Code 7305, the appellant reported both 
in August 1996 and January 1997 that his weight had been 
stable.  See 38 C.F.R. Part 4, Diagnostic Code 7305.  Thus, 
no weight loss has been shown.  The appellant has not been 
diagnosed with anemia.  See id.  Although the appellant has 
reported more epigastric burning, he has not reported 
episodes which are incapacitating.  He is aware that he 
should avoid fried foods and spicy foods to keep the symptoms 
down.  He has recently reported nausea and vomiting but that 
alone does not warrant an evaluation in excess of 20 percent.  
The appellant reported in January 1997 that he did not have 
abdominal pain that awakened him from sleep.  He stated that 
his reflux discomfort was relieved to some extent with baking 
soda or Alka Seltzer.  The evidence establishes that the 
appellant does not have an active duodenal ulcer.  The 
appellant reported such at the January 1997 examination, and 
an upper gastrointestinal series conducted at that time 
confirmed the lack of an active duodenal ulcer.  The evidence 
has not shown that the appellant has a moderately severe 
duodenal ulcer with impairment of health manifested by anemia 
and weight loss or with current incapacitating episodes 
averaging 10 days or more in during for at least four or more 
times a year.  See 38 C.F.R. Part 4, Diagnostic Code 7305.  
The Board finds the appellant's later statements that he 
cannot eat more than once a day and that he awakens at night 
because of pain in his chest to be exaggerated.  Such 
statements are inconsistent with the symptoms he described at 
the time of the August 1996 and January 1997 VA examinations.  
The appellant's duodenitis with hiatal hernia with reflux is 
no more than 20 percent disabling under Diagnostic Code 7305.

In considering the appellant's duodenitis with hiatal hernia 
with reflux under Diagnostic Code 7346, the appellant has 
reported pain and burning after eating and nausea and 
vomiting.  The Board must note that in January 1997, the 
appellant reported that he rarely had nausea and vomiting and 
that he did not have any history of gastrointestinal 
bleeding.  However, after having received the rating decision 
and the statement of the case (both of which noted that the 
appellant had reported rarely having nausea and vomiting), 
the appellant began stating that he had nausea and vomiting 
and gastrointestinal bleeding.  The Board does not find the 
appellant's later statements to be credible.  Regardless of 
such, he has not shown symptoms of recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation 
accompanied by substernal or arm or shoulder pain productive 
of considerable impairment of health to warrant a 30 percent 
evaluation.  See 38 C.F.R. Part 4, Diagnostic Code 7346.  
Anemia has never been diagnosed by a medical professional.  
See id.  Again, the appellant has reported both in August 
1996 and January 1997 that his weight has been stable.  See 
id.

The appellant is competent to report his symptoms; however, 
to the extent that he has stated that his duodenitis with 
hiatal hernia with reflux is worse than the current 
evaluation contemplates, the medical findings do not support 
his contentions for a higher evaluation.  The Board has 
addressed the appellant's credibility above.  It finds that 
the appellant's later statements of nausea, vomiting, 
gastrointestinal bleeding, and that pain in his chest keeps 
him awake at night to be incredible.  The Board attaches 
greater probative weight to the clinical findings of skilled, 
unbiased professionals than to the appellant's statements, 
even if sworn, in support of a claim for monetary benefits.  
However, even accepting his statements as true, an evaluation 
in excess of 20 percent is not warranted under either 
Diagnostic Code 7305 or 7346.  To this extent, the 
preponderance of the evidence is against his claim and there 
is no doubt to be resolved.  38 U.S.C.A. § 5107(b) (West 
1991).  

II.  Hemorrhoids

The appellant states that his hemorrhoids are sore to touch 
and that he bleeds after every bowel movement.  He further 
states that he had burning and pain with bowel movements.

Mild or moderate external or internal hemorrhoids warrant a 
noncompensable evaluation.  See 38 C.F.R. Part 4, Diagnostic 
Code 7336 (1998).  A 10 percent evaluation will be awarded 
for irreducible, large or thrombotic, internal or external 
hemorrhoids with excessive redundant tissue, evidencing 
frequent recurrences.  Id.  A 20 percent evaluation is 
warranted for hemorrhoids manifested by persistent bleeding 
and with secondary anemia or with fissures.  Id. 

After having reviewed the evidence, the Board concludes that 
the preponderance of the evidence is against an evaluation in 
excess of 10 percent for hemorrhoids.  In August 1996, the 
appellant stated that his hemorrhoids protruded after having 
a bowel movement.  He stated that he noticed bleeding 
following bowel movements about three times per week.  He 
stated that he used Preparation H about every couple of days 
for his hemorrhoids.  The physical examination revealed 
several internal hemorrhoids.  There was no bleeding at time 
of examination.  In January 1997, the appellant reported 
having normal bowel movements with good sphincter control.  
He stated that he had burning with bowel movements at times.  
He reported that he had blood with bowel movements as much as 
several times each week.  If he was constipated, it was 
worse.  He stated that sometimes after a constipated stool, 
he would have some prolapse of the anal mucosa or 
hemorrhoids, and that he would have to digitally replace the 
tissue.  The appellant reported having some post-defecation 
pruritus or discomfort.  Upon physical examination, the VA 
examiner stated that there were skin tags without any acute 
hemorrhoid formation.  The rectal sphincter was good.  There 
were no rectal masses noted, and there was no blood on the 
examining finger.  The appellant was tender to the digital 
examination, but the VA examiner noted it was not more than 
would normally be expected.  

The evidence in this case, which indicates intermittent 
reports of painful hemorrhoids, blood in his stool as much as 
several times each week, and determinations from two VA 
examiners that the appellant had internal hemorrhoids in 
August 1996 and skin tags without any acute hemorrhoid 
formation in January 1997 does not reflect hemorrhoids which 
are more than large or thrombotic, irreducible, with 
excessive redundant tissue, evidencing frequent recurrences.  
See 38 C.F.R. Part 4, Diagnostic Code 7336.  The appellant's 
statements, even if accepted as true, do not provide a basis 
for an increased evaluation.

An evaluation in excess of 10 percent is not warranted.  
Although the appellant has now reported persistent bleeding, 
no fissure has been reported by the appellant or by a medical 
professional upon examination of the appellant.  See 
38 C.F.R. Part 4, Diagnostic Code 7336.  Additionally, no 
medical professional has diagnosed the appellant with 
secondary anemia.  Id.  The appellant's hemorrhoids are no 
more than 10 percent disabling.

The appellant is competent to report his symptoms; however, 
to the extent that he has stated that his hemorrhoids are 
worse than the current evaluation contemplates, the medical 
findings do not support his contentions for a higher 
evaluation.  When hemorrhoids have been reported by a medical 
examiner, they have been noted to be internal hemorrhoids and 
skin tags without any acute hemorrhoid formation.  The 
examiners did not report persistent bleeding with secondary 
anemia or fissures.  The Board notes that at the time of the 
August 1996 and January 1997 examinations, the appellant 
reported bleeding several times each week.  He now contends 
that he has bleeding every time he has a bowel movement.  The 
Board attaches greater probative weight to the clinical 
findings of skilled, unbiased professionals than to the 
appellant's statements, even if sworn, in support of a claim 
for monetary benefits.  Even taking his contention that he 
has bleeding every time he has a bowel movement and the 
medical findings, an evaluation in excess of 10 percent for 
hemorrhoids is not warranted.  To this extent, the 
preponderance of the evidence is against his claim and there 
is no doubt to be resolved.  38 U.S.C.A. § 5107(b) (West 
1991).  

III.  Additional considerations

In the informal hearing presentation, the appellant's 
representative stated that the VA examination in connection 
with the claims was deficient in its description of the 
effects of the disability upon the person's ordinary 
activity, citing 38 C.F.R. § 4.10 (1998).  The Board finds 
that the August 1996 and January 1997 examination reports 
have detailed findings as to how each disability affects the 
appellant's daily life and that an additional examination is 
not necessary.  Additionally, the representative noted that 
part of the duty to assist includes a thorough and 
contemporaneous medical examination which takes into account 
the records of the prior medical treatment so that the 
evaluation of the claimed disability will be a fully informed 
one implying that such had not been done on the January 1997 
VA examination report.  The Board finds that both the August 
1996 and January 1997 examination reports complied with the 
duty to assist.  Although VA examiners are directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).


ORDER

Increased evaluations for duodenitis with hiatal hernia with 
reflux and hemorrhoids are denied.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals


 Department of Veterans Affairs

